In a prosecution for any crime, conviction cannot stand under indictment which did not carry indorsement "a true bill" signed by foreman of grand jury. Code 1923, § 8682; Evans v. State,22 Ala. App. 651, 119 So. 595; Dowdy v. State, 24 Ala. App. 333,134 So. 896.
The record before us shows the indictment upon which appellant was tried, etc., to be indorsed only "Grand Jury No. 75 E. Summersett, Foreman Grand Jury." This is fatally insufficient. Authorities supra.
The judgment of conviction is reversed, and the cause remanded.
Reversed and remanded.